

Exhibit 10.8




THIRD OMNIBUS AMENDMENT


OMNIBUS AMENDMENT TO TRANSACTION DOCUMENTS, dated as of May 7, 2020 (this
“Amendment”), by and between CREDIT RE OPERATING COMPANY, LLC, a Delaware
limited liability company (“Guarantor”), and MORGAN STANLEY BANK, N.A., a
national banking association (“Buyer”). Capitalized terms used but not otherwise
defined herein shall have the meanings given to them in the Repurchase Agreement
(as hereinafter defined).


RECITALS


WHEREAS, MS Loan NT-I, LLC, MS Loan NT-II, LLC, CLNC Credit 1, LLC, CLNC Credit
2, LLC, CLNC Credit 1UK, LLC, and CLNC Credit 1EU, LLC, each a Delaware limited
liability company (collectively, “Seller”) and Buyer are parties to that certain
Second Amended and Restated Master Repurchase and Securities Contract Agreement,
dated as of April 23, 2019 (as amended, modified and/or restated, the
“Repurchase Agreement”), between Seller and Buyer;


WHEREAS, Guarantor guaranteed the obligations of Seller under the Repurchase
Agreement and the other Transaction Documents pursuant to that certain Amended
and Restated Guaranty Agreement, dated as of April 20, 2018 (as amended,
modified and/or restated, the “Guaranty”), from Guarantor to Buyer; and


WHEREAS, Seller, Guarantor and Buyer wish to amend and modify the Repurchase
Agreement and the Guaranty upon the terms and conditions hereinafter set forth.


NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller, Guarantor and Buyer hereby agree that the Repurchase Agreement and the
Guaranty shall be amended and modified as follows:




1.Amendment of Repurchase Agreement. Seller and Buyer hereby agree that the
Repurchase Agreement shall be amended and modified with retroactive effect as
follows:
a.    The definition of “Financial Covenant Compliance Certificate” is hereby
deleted in its entirety and replaced with the following:
“Financial Covenant Compliance Certificate” shall mean, with respect to any
Person, an Officer’s Certificate to be delivered, subject to Section 3(e)(iii)
of this Agreement, within forty-five (45) days after the end of the first three
(3) fiscal quarters and within ninety (90) days after the end of each fiscal
year confirming that as of the fiscal quarter most recently ended, such Person
shall have maintained:
(a)    Minimum Liquidity. Liquidity at any time of not less than the lower of
(i) Fifty Million Dollars ($50,000,000.00) and (ii) the greater of (A) Ten
Million Dollars ($10,000,000.00) and (B) five percent (5%) of Guarantor’s
Recourse Indebtedness;




--------------------------------------------------------------------------------




(b)    Minimum Tangible Net Worth. Consolidated Tangible Net Worth at any time
from and after January 1, 2020 of not less than the sum of (i)
$1,500,000,000.00, plus (ii) seventy-five percent (75%) of the net cash proceeds
thereafter received by the Guarantor (x) from any offering by the Guarantor of
its common equity and (y) from any offering by the Sponsor of its common equity
to the extent such net cash proceeds are contributed to the Guarantor, excluding
any such net cash proceeds that are contributed to the Guarantor within ninety
(90) days of receipt of such net cash proceeds and applied to purchase, redeem
or otherwise acquire Capital Stock issued by the Guarantor (or any direct or
indirect parent thereof;
(c)    Maximum Consolidated Leverage Ratio. The Consolidated Leverage Ratio at
any time of not greater than 0.75 to 1.00; and
(d)    Minimum Interest Coverage Ratio. As of any date of determination, the
ratio of (i) Consolidated EBITDA for the period of twelve (12) consecutive
months ended on such date (if such date is the last day of a fiscal quarter) or
the fiscal quarter most recently ended prior to such date (if such date is not
the last day of a fiscal quarter) to (ii) Consolidated Interest Expense for such
period of not less than 1.4 to 1.
2.    Amendment of Guaranty. Guarantor and Buyer hereby agree that the Guaranty
shall be amended and modified with retroactive effect as follows:
(a)Section 4.7(a)(ii) of the Guaranty is hereby deleted in its entirety and
replaced with the following:
(ii)Minimum Tangible Net Worth. Consolidated Tangible Net Worth at any time from
and after January 1, 2020 shall not be less than the sum of (i)
$1,500,000,000.00, plus (ii) seventy-five percent (75%) of the net cash proceeds
thereafter received by the Guarantor (x) from any offering by the Guarantor of
its common equity and (y) from any offering by the Sponsor of its common equity
to the extent such net cash proceeds are contributed to the Guarantor, excluding
any such net cash proceeds that are contributed to the Guarantor within ninety
(90) days of receipt of such net cash proceeds and applied to purchase, redeem
or otherwise acquire Capital Stock issued by the Guarantor (or any direct or
indirect parent thereof);
3.    Amendment of Transaction Documents. From and after the date hereof, all
references in the Repurchase Agreement and the other Transaction Documents to
the Repurchase Agreement and the Guaranty shall be deemed to refer to the
Repurchase Agreement and the Guaranty as amended and modified by this Amendment
and as same may be further amended, modified and/or restated.
4.    Reaffirmation of Representations and Warranties. Guarantor and Seller each
hereby represents and warrants to Buyer that, as of the date hereof, (i) it has
the power to execute, deliver and perform its respective obligations under this
Amendment, (ii) this Amendment has been duly executed and delivered by it for
good and valuable consideration, and constitutes its legal, valid and binding
obligation enforceable against it in accordance with its terms subject to
bankruptcy, insolvency, and other limitations on creditors’ rights generally and
to equitable


2

--------------------------------------------------------------------------------




principles, (iii) Seller is not in default under the Repurchase Agreement or any
of the other Transaction Documents beyond any applicable notice and cure
periods, and there are no defenses, offsets or counterclaims against Seller’s
obligations under the Repurchase Agreement or the other Transaction Documents,
(iv) Guarantor is not in default under the Guaranty beyond any applicable notice
and cure periods, and there are no defenses, offsets or counterclaims against
its obligations under the Guaranty, and (v) neither the execution and delivery
of this Amendment, nor the consummation by it of the transactions contemplated
by this Amendment, nor compliance by it with the terms, conditions and
provisions of this Amendment will conflict with or result in a breach of any of
the terms, conditions or provisions of (A) its organizational documents, (B) any
contractual obligation to which it is now a party or the rights under which have
been assigned to it or the obligations under which have been assumed by it or to
which its assets are subject or constitute a default thereunder, or result
thereunder in the creation or imposition of any lien upon any of its assets,
other than pursuant to this Amendment, (C) any judgment or order, writ,
injunction, decree or demand of any court applicable to it, or (D) any
applicable Requirement of Law, in the case of clauses (B)-(D) above, to the
extent that such conflict or breach is reasonably likely to result in a Material
Adverse Effect. Guarantor hereby represents and warrants to Buyer that all of
the representations and warranties set forth in Article III of the Guaranty
remain true and correct as of the date hereof.
5.    Counterparts. This Amendment may be executed by each of the parties hereto
in any number of separate counterparts, each of which shall be an original and
all of which taken together shall constitute one and the same instrument.
Delivery of an executed counterpart of a signature page to this Amendment in
Portable Document Format (PDF) or by facsimile transmission shall be effective
as delivery of a manually executed original counterpart thereof.
6.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF.
7.    Expenses. Seller hereby acknowledges and agrees that Seller shall be
responsible for all reasonable out-of-pocket costs and expenses of Buyer in
connection with documenting and consummating the modifications contemplated by
this Amendment, including, but not limited to, the reasonable fees and expenses
of Buyer’s external legal counsel.
8.    Reaffirmation of Guaranty. Guarantor acknowledges and agrees that, except
as modified hereby, the Guaranty remains unmodified and in full force and effect
and enforceable in accordance with its terms.
9.    Repurchase Agreement, Guaranty and Transaction Documents in Full Force and
Effect. Except as expressly amended hereby, Seller and Guarantor acknowledge and
agree that all of the terms, covenants and conditions of the Repurchase
Agreement and the Transaction Documents remain unmodified and in full force and
effect and are hereby ratified and confirmed in all respects.
[NO FURTHER TEXT ON THIS PAGE]


3

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.


 
 
 
 
 
BUYER:
 
MORGAN STANLEY BANK, N.A.
 




By: /s/ Anthony Preisano
 
      Name: Anthony Preisano
      Title: Executive Director









[Signatures continue on the next page]











--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.


 
 
 


GUARANTOR:


CREDIT RE OPERATING COMPANY, LLC,




By: /s/ David A. Palamé 
 Name: David A. Palamé
Title: Vice President








--------------------------------------------------------------------------------












ACKNOWLEDGED AND AGREED
AS OF THE DATE FIRST SET FORTH ABOVE:




SELLER:


MS LOAN NT-I, LLC,  
 a Delaware limited liability company
  
    
By: /s/ David A. Palamé 
 Name: David A. Palamé
Title: Vice President




MS LOAN NT-II, LLC,
 a Delaware limited liability company
  
    
By: /s/ David A. Palamé 
 Name: David A. Palamé
Title: Vice President




CLNC CREDIT 1, LLC,
 a Delaware limited liability company
  
    
By: /s/ David A. Palamé 
 Name: David A. Palamé
Title: Vice President




CLNC CREDIT 2, LLC,
 a Delaware limited liability company
  
    
By: /s/ David A. Palamé 
 Name: David A. Palamé
Title: Vice President
















--------------------------------------------------------------------------------








CLNC CREDIT 1EU, LLC,
 a Delaware limited liability company
  
    
By: /s/ David A. Palamé 
 Name: David A. Palamé
Title: Vice President




CLNC CREDIT 1UK, LLC,
 a Delaware limited liability company
  
    
By: /s/ David A. Palamé 
 Name: David A. Palamé
Title: Vice President










